Citation Nr: 0432325	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-05 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart condition; 
to include left ventricular hypertrophy, arrhythmias, 
ventricular ectopy, and bigeminy (claimed as abnormal cardiac 
stress test and abnormal resting electrocardiogram (EKG)).

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who retired in September 1995 
after more than 20 years of active duty.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2001 decision of the St. Louis Department of Veterans 
Affairs (VA) Regional Office (RO) which, in pertinent part, 
denied service connection for a heart disorder, to include 
left ventricular hypertrophy, arrhythmias, ventricular 
ectopy, and bigeminy (claimed as abnormal cardiac stress test 
and abnormal EKG), and denied a rating in excess of 10 
percent for degenerative joint disease of the right knee.  In 
the same decision, the RO granted service connection for 
impotence due to hypertension, rated noncompensable; granted 
entitlement to special monthly compensation based on loss of 
use of a creative organ; found that the veteran did not incur 
a dental injury as a result of trauma during service; and 
continued ratings for four other service-connected 
disabilities.  In his substantive appeal (VA Form 9), the 
veteran expressly limited his appeal to the issues of 
entitlement to service connection for a heart disorder, and 
entitlement to an increased rating for degenerative joint 
disease of the right knee.  Accordingly, these are the only 
issues before the Board.  In September 2004, the veteran 
appeared before the undersigned at a Travel Board hearing at 
the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.







REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence (received by the Board in October 2004) that has not 
been reviewed by the RO since the most recent supplemental 
statement of the case (SSOC) was issued in July 2003.  The 
veteran has not waived AOJ initial consideration of this 
evidence.  Under the Federal Circuit case cited above (DAV), 
the Board has no recourse but to remand the case for AOJ 
initial consideration of the additional evidence.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent medical evidence of record regarding the 
severity of the veteran's right knee disability consists of a 
March 2001 VA examination report, and VA outpatient records 
dated through August 2002.  In other words, there is no 
competent and comprehensive evidence as to the current status 
of the veteran's right knee condition.  More recently (at the 
September 2004 hearing), the veteran and his representative 
reported that symptoms involving the right knee appear to 
have increased in severity since the most recent VA 
examination.  In light of the veteran's testimony regarding 
the increased severity of the symptoms of his right knee 
disability, further development of medical evidence is 
indicated.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Finally, the disability at issue is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
right knee disability and/or a heart 
condition from August 2002 to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment not already of record for the 
disabilities at issue.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his right knee disability.  
His claims file must be made available to 
the examiner for review in conjunction 
with the examination.  The examination 
should include range of motion studies of 
the right knee with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  All functional 
limitations resulting from the right knee 
disability are to be identified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right knee.  The examiner 
should specify what pathology (and 
associated impairment) is related to the 
service-connected degenerative joint 
disease of the right knee, and what, if 
any, pathology (any impairment) is not 
related to the service-connected right 
knee disability, but is due to 
intercurrent causes, including any 
postservice injury.  The examiner should 
discuss the effect the right knee 
disability has upon the veteran's daily 
activities.  The examiner must explain 
the rationale of all opinions given.

3.  The RO should review the record, 
arrange for any further development 
suggested by the results of that sought 
above, then readjudicate the claims in 
light of all evidence added to the record 
since the last previous review 
(considering, if applicable, the 
possibility of separate ratings for the 
right knee disability under Codes 5260 
and 5261, pursuant to VAOPGCPREC 9-2004 
(September 17, 2004)).  If either remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
SSOC, and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




